Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 06/23/2021 is acknowledged. Claims 5-7, 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/23/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation more tha 45 degree and less than 135 degree, and the claim also recites more than 90 degree and less than 120 degree which is the narrower statement 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (20150330338) in view of Benjey et al (20120211687).
Regarding claim 1, Ito, discloses fuel system comprising a fuel tank 15, a filler pipe 17 for adding liquid fuel, a carbon canister 21 (Para 17) for collecting fuel vapors from the fuel tank during a refueling operation, a stepper motor (Fig 1) and a stepper 
Ito fails to disclose moving element details. Benjey, Fig. 2, teaches motor driven vent valve comprising moving element 14b comprising: sealing means 14b (axially arranged with respect to valve stem) causing flow radial to valve stem and, deflecting means 14c for controlling the fluid flow, said deflecting means located upstream relative to sealing means (inside 12) and protruding inside the valve opening in form of an outer truncated cone shape defined in the opening 12 a flow channel at obtuse angle to the flow downstream of valve seat.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Ito with valve  moving element comprising: sealing means (axially arranged with respect to valve stem) causing flow radial to valve stem and, deflecting means for controlling the fluid flow, said deflecting means located upstream relative to sealing means and protruding inside the valve opening in form of an outer truncated cone shape defined in the opening a flow channel at obtuse angle to the flow downstream of valve seat as taught by Benjey in order to provide improve flow smoothness between inlet and outlet.  
As to claim 2, Ito as modified (as shown in Benjey) discloses the deflecting means 14c force the fluid flow to change direction when reaching the sealing means 14b (at intersection of 14b,14c).
As to claim 3, in Ito as modified (as shown in Benjey), the sealing means 14b are axial (relative to 14b and valve stem), and define with the valve opening a first flow channel with a first flow direction which is substantially perpendicular to the moving direction of the moving element, the moving element includes an outer truncated conical shape 14c defining at least partially deflecting means, the deflecting means defining with the valve opening a second flow channel with a second flow direction (in incoming direction).
As to claim 4, the claim merely recites a range of obtuse angle between deflection and sealing means.  Thus as the general conditions of the claim are disclosed it is not considered inventive to disclose optimum or workable ranges of the obtuse angle between deflection and sealing means. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the claimed optimal ranges, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 23.  Applicants' written description fails to allege that the improvements would have been unexpected. Furthermore, there is nothing in the record before us to indicate that the selection of such dimensions would have been beyond the technical grasp of a person of ordinary skill in the art. The courts have held that where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device, the In re Rose, 105 USPQ 237 (CCPA 1955). Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f2d 1575, 1 578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Ordinarily, a mere difference in dimensions of an otherwise old device does not present an unobvious distinction over the prior art. To render the old device patentable, the change in dimensions must result in a device which performs or operates differently than the prior art. Gardner v. TEC Sys., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984). See also The Great Atlantic and Pacific Tea Company v. Supermarket Equipment Corp., 340 US 147, 150 (1950) Criticality of a range is generally established by showing that the results achieved are unexpected relative to the prior art results. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). To the extent that improved properties were achieved, "[m]ere improvement in properties does not always suffice to show unexpected results." In re Soni, 54 F.3d 746, 751. 
As to claim 8, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the invention to have made sealing means in the device disclosed by Ito as modified using elastomer since it has been held that selecting a particular known material is within the general skill of a worker in the art on the basis In re Leshin 125 USPQ 416.
As to claim 10, Ito as modified discloses vehicle (Para 15) comprising a fuel system according to claim 1. 
Regarding claims 11 and 12, Ito as modified discloses a device, as applied to claim 1, which inherently performs the claimed method.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP 2112.02. Ito discloses Fig 1, valve position based on air-fuel ratio (Para 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753